 



EXHIBIT 10.1

INTERMOUNTAIN COMMUNITY BANCORP

AMENDED AND RESTATED DIRECTOR STOCK PLAN



1.   Purpose of the Plan. The purpose of this Amended and Restated Director
Stock Plan (“Plan”) is to provide additional incentives to Directors of
Intermountain Community Bancorp, an Idaho corporation (“Bancorp”) and any of its
existing or future Subsidiaries, thereby helping to attract and retain the best
available personnel for positions as directors of Bancorp and otherwise
promoting the success of the business activities of Bancorp. Bancorp intends
that Options issued under this Plan will constitute nonqualified stock options.
  2.   Definitions. As used in this Plan, the following definitions apply:



  a.   “Bancorp” has the meaning set forth in paragraph 1 of this Plan.     b.  
“Board” means the Board of Directors of Bancorp.     c.   “Code” means the
Internal Revenue Code of 1986, as amended.     d.   “Common Stock” means
Bancorp’s common stock, currently with no par value.     e.   “Committee” has
the meaning set forth in subparagraph 4.a of this Plan.     f.   “Continuous
Status as a Director” means the absence of any interruption or termination of
service as a Director.     g.   “Date of Grant” of an Option or a Restricted
Stock Award means the date on which the Committee makes the determination
granting such Option or Restricted Stock Award, or such later date as the
Committee may designate. The Date of Grant shall be specified in the Option
agreement or the Restricted Stock Purchase Agreement, as the case may be.    
h.   “Director” means any person serving as a member of the Board of Bancorp, or
a Subsidiary of Bancorp that is currently in existence or is hereafter organized
or is acquired by Bancorp.     i.   “Exercise Price” has the meaning set forth
in subparagraph 4.b(2) of this Plan.     j.   “Fair Market Value” shall mean,
when referring to the Common Stock, the fair market value of such stock, as
determined by the Board in good faith. The determination of the Board shall be
conclusive and binding on all persons.     k.   “Grantee” means a Director who
receives a Restricted Stock Award.     l.   “Option” means a stock option
granted under this Plan, which constitutes a nonqualified stock option.     m.  
“Optionee” means a Director who receives an Option.     n.   “Plan” has the
meaning set forth in paragraph 1 of this Plan.     o.   “Parent” means any
corporation owning at least eighty percent (80%) of the total voting power of
the issued and outstanding stock of Bancorp, and eighty percent (80%) of the
total value of the issued and outstanding stock of Bancorp.     p.   “Purchase
Price” means the amount, determined as provided in paragraph 7.b of this Plan,
that a Grantee is required to pay to acquire shares of Common Stock pursuant to
a Restricted Stock Award.     q.   “Restricted Stock Award” means an offer by
Bancorp to issue to a Director shares of Common Stock that are subject to
restrictions, as provided in this Plan.

1



--------------------------------------------------------------------------------



 



  r.   “Restricted Stock Purchase Agreement” has the meaning set forth in
subparagraph 7.a of this Plan.     s.   “Subsidiary” means any corporation of
which not less than fifty percent (50%) of the voting shares are held by Bancorp
or a Subsidiary, whether or not such corporation now exists or is hereafter
organized or acquired by Bancorp or a Subsidiary.



3.   Stock Subject to Options



  a.   Number of Shares Reserved. The sum of all shares of Common Stock that are
(i) subject to or issued under Options granted under this Plan and (ii) issued
pursuant to Restricted Stock Awards under this Plan shall not exceed 219,615
shares, subject to adjustment as provided in subparagraph 6.j of this Plan, of
the Common Stock of Bancorp. During the term of this Plan, Bancorp will at all
times reserve and keep available a sufficient number of shares of its Common
Stock to satisfy the requirements of this Plan.     b.   Expired Options and
Unvested Restricted Stock. If any outstanding Option expires or becomes
unexercisable for any reason without having been exercised in full, or shares of
Common Stock subject to a Restricted Stock Purchase Agreement are forfeited or
repurchased by the Bancorp pursuant to such agreement, then the shares of Common
Stock allocable to the unexercised Option or Restricted Stock Award, or that are
forfeited or repurchased by Bancorp pursuant to such Restricted Stock Purchase
Agreement or Option agreement, will again become available for other Options
and/or Restricted Stock Awards hereunder.



4.   Administration of the Plan.



  a.   The Committee. The Board will administer this Plan directly, acting as a
Committee of the whole, or if the Board elects, by a separate Committee
appointed by the Board for that purpose and consisting of at least three Board
members. All references in the Plan to the “Committee” refers to this separate
Committee, if any is established, or if none is then in existence, refers to the
Board as a whole. Once appointed, any Committee will continue to serve until
otherwise directed by the Board. From time to time, the Board may increase the
size of the Committee and appoint additional members, remove members (with or
without cause), appoint new members in substitution, and fill vacancies however
caused. The Committee will select one of its members as chairman, and will hold
meetings at such times and places as the chairman or a majority of the Committee
may determine. At all times, the Board will have the power to remove all members
of the Committee and thereafter to directly administer this Plan as a Committee
of the whole.



  (1)   Members of the Committee who are eligible for Options or Restricted
Stock Awards, or who have been granted Options or Restricted Stock Awards, will
be counted for all purposes in determining the existence of a quorum at any
meeting of the Committee and will be eligible to vote on all matters before the
Committee respecting the granting of Options or Restricted Stock Awards and
respecting other matters relating to the administration of this Plan.     (2)  
At least annually, the Committee shall present a written report to the Board
indicating the Directors to whom Options or Restricted Stock Awards have been
granted since the date of the last such report, and in each case the Date of
Grant, the number of shares subject to such Options or granted under such
Restricted Stock Awards, and the per-share Exercise Price or Purchase Price, as
the case may be.



  b.   Powers of the Committee. All actions of the Committee shall be either
(i) by a majority vote of the members of the full Committee at a meeting of the
Committee, or (ii) by unanimous written consent of all members of the full
Committee without a meeting. All decisions, determinations and interpretations
of the Committee will be final and binding on all persons, including, without
limitation, all Optionees, any other holders or persons interested in any
Options, Grantees and persons holding shares of Common Stock subject to a
Restricted Stock Purchase Agreement, unless otherwise expressly determined by a
vote of the majority of the entire Board. No member of the Committee or of the
Board will be liable for any action or determination made in good faith with
respect to the Plan, any Option or any Restricted Stock Award. Subject to all
provisions and limitations of the Plan, the Committee will have the authority
and discretion:

2



--------------------------------------------------------------------------------



 



  (1)   to determine the Directors to whom Options and Restricted Stock Awards
are to be granted, the Dates of Grant, and the number of shares to be subject to
each Option or Restricted Stock Award;     (2)   to determine the price at which
shares of Common Stock are to be issued under an Option, subject to
subparagraph 6.b of this Plan (“Exercise Price”), or under a Restricted Stock
Award;     (3)   to determine all other terms and conditions of each Option and
Restricted Stock Award granted under this Plan (including, without limitation,
specification of the dates upon which Options become exercisable, the dates at
which Common Stock become nonforfeitable under a Restricted Stock Purchase
Agreement and whether the right to exercise an Option or the nonforfeiture of
shares of Common Stock pursuant to a Restricted Stock Purchase Agreement are
conditioned on performance standards, periods of service or otherwise), which
terms and conditions can vary among Options and Restricted Stock Awards, as the
case may be;     (4)   to modify or amend the terms of any Option or Restricted
Stock Award previously granted, or, in the case of Options, to grant substitute
Options, subject to subparagraphs 6.l and 6.m of this Plan;     (5)   to
authorize any person or persons to execute and deliver Option agreements and
Restricted Stock Purchase Agreements, or to take any other actions deemed by the
Committee to be necessary or appropriate to effect the grant of Options or
Restricted Stock Awards by the Committee; and     (6)   to interpret this Plan
and to make all other determinations and take all other actions that the
Committee deems necessary or appropriate to administer this Plan in accordance
with its terms and conditions.



5.   Eligibility. Options and Restricted Stock Awards under this Plan may be
granted only to Directors. The granting of Options and Restricted Stock Awards
under this Plan will be entirely discretionary with the Committee. Adoption of
this Plan will not confer on any Director any right to receive an Option or a
Restricted Stock Award under this Plan unless and until said Option or
Restricted Stock Award, as the case may be, is granted by the Committee in its
sole discretion. Neither the adoption of this Plan nor the granting of any
Options or Restricted Stock Awards under this Plan will confer upon any
Optionee, Grantee or any other Director any right with respect to continuation
of status as a Director, nor will the same interfere in any way with his or her
right or with the right of the shareholders of Bancorp or any Subsidiary to
terminate his or her status as a Director at any time.   6.   Terms and
Conditions of Options. All Options granted under this Plan shall be authorized
by the Committee, and shall be documented in written Option agreements in such
form as the Committee will approve from time to time, which agreements shall
comply with and be subject to all of the following terms and conditions:



  a.   Number of Shares; Annual Limitation. Each Option agreement shall state
the number of shares subject to Option. Any number of Options may be granted to
a single eligible Director at any time and from time to time.     b.   Exercise
Price and Consideration. Each option agreement must state the Exercise Price for
the shares of Common Stock to be issued under the Option, which price must be
not less than the greater of (1) the Fair Market Value of the Common Stock or
(2) the net book value of the Common Stock at the time of grant, as is
determined by the Committee. The Exercise Price shall be payable either (i) in
United States dollars upon exercise of the Options, or (ii) if approved by the
Board or Committee, other consideration including without limitation Common
Stock, services, debt instruments or other property.     c.   Term of Option.
Subject to other applicable provisions of this Plan including but not limited to
subparagraphs 6(g), 6(h) and 6(i), the term of each Option will be determined by
the Committee in its discretion.

3



--------------------------------------------------------------------------------



 



  d.   Non-transferability of Options. No Option may be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee.     e.   Manner of Exercise. An Option will
be deemed to be exercised when written notice of exercise has been given to
Bancorp in accordance with the terms of the Option by the person entitled to
exercise the Option, together with full payment for the shares of Common Stock
subject to said notice.     f.   Rights as Shareholder. An Optionee shall have
none of the rights of a shareholder with respect to any shares covered by his or
her Option unless and until the Optionee has exercised such Option and submitted
full payment for the shares.     g.   Death of Optionee. In the event of the
death of an Optionee who at the time of his or her death was a Director and who
had been in Continuous Status as a Director since the Date of Grant of the
Option, the Option will terminate on the earlier of (i) one year after the date
of death of the Optionee, or (ii) the expiration date otherwise provided in the
Option agreement, except that if the expiration date should occur during the
180-day period immediately following the Optionee’s death, such Option will
terminate at the end of such 180-day period. The Option will be exercisable at
any time prior to such termination by the Optionee’s estate, or by such person
or persons who have acquired the right to exercise the Option by bequest or by
inheritance or by reason of the death of the Optionee.     h.   Disability of
Optionee. If an Optionee’s status as a Director is terminated at any time during
the Option period by reason of a disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code) and if said Optionee had
maintained Continuous Status as a Director at all times between the date of
grant of the Option and the termination of his or her status as a Director, his
or her Option shall terminate no later than the earlier of (i) one year after
the date of termination of his or her status as a Director, or (ii) the
expiration date otherwise provided in his or her Option agreement.     i.  
Termination of Status as a Director.



  (1)   If an Optionee’s status as a Director is terminated at any time after
the grant of an Option to such Director for any reason other than death or
disability (as described in subparagraphs 6.g and 6.h of this Plan, and
excepting if the Director is removed for cause, as provided in subparagraph (2)
below), then such Option will terminate no later than the earlier of (i) the
same day of the sixth month after the date of termination of his or her status
as a Director, or (ii) the expiration date otherwise provided in his or her
Option agreement.     (2)   If an Optionee is removed as a Director for cause at
any time after the grant of an Option to such Director, then such Option shall
terminate at the end of the day on the date of termination of his or her status
as a Director. For this purpose, “cause” includes fraud or willful misconduct or
any other conduct that the Board reasonably believes will cause or has caused
Bancorp substantial injury as a result of gross negligence or dishonesty.



  j.   Adjustments Upon Changes in Capitalization. Subject to any required
action by the shareholders of Bancorp, the number of shares of Common Stock
covered by each outstanding Option, the number of shares of Common Stock
available for grant of additional Options, and the per-share Exercise Price in
each outstanding Option, will be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from any stock
split or other subdivision or consolidation of shares, the payment of any stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of such shares of Common Stock effected without receipt of consideration
by Bancorp; provided, however, that conversion of any convertible securities of
Bancorp will not be deemed to have been “effected without receipt of
consideration.” Such adjustment will be made by the Committee, whose
determination in that respect will be final, binding and conclusive.



  (1)   Except as otherwise expressly provided in this subparagraph 6(j), no
Optionee will have any rights by reason of any stock split or the payment of any
stock dividend or any other increase or decrease in the number of shares of
Common Stock, and no issuance by Bancorp of shares of stock of any class, or
securities convertible into shares of stock of any class, will affect the number
of shares or Exercise Price subject to any Options, and no

4



--------------------------------------------------------------------------------



 



      adjustments in Options will be made by reason thereof. The grant of an
Option under this Plan will not affect in any way the right or power of Bancorp
to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure.



  k.   Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an Option granted under this Plan, unless the exercise of
such Option and the issuance and delivery of such shares pursuant thereto will
comply with all applicable provisions of law, including, without limitation,
applicable federal and state securities laws. As a condition to the exercise of
an Option, Bancorp may require the person exercising such Option to represent
and warrant at the time of exercise that the shares of Common Stock are being
purchased only for investment and without any present intention to sell or
distribute such Common Stock if, in the opinion of counsel for Bancorp, such a
representation is required by any of the aforementioned relevant provisions of
law.     l.   Corporate Sale Transactions. In the event of the merger or
reorganization of Bancorp with or into any other corporation, the sale of
substantially all of the assets of Bancorp, or a dissolution or liquidation of
Bancorp (collectively, “Sale Transaction”), (1) all outstanding Options that are
not then fully exercisable will become exercisable upon the date of closing of
any sale transaction or such earlier date as the Committee may fix; and (2) the
Committee may, in the exercise of its sole discretion, terminate all outstanding
Options as of a date fixed by the Committee. In such event, however, the
Committee shall notify each Optionee of such action in writing not less than
sixty (60) days prior to the termination date fixed by the Committee, and each
Optionee shall have the right to exercise his or her Option prior to said
termination date.     m.   Substitute Stock Options. In connection with an
internal reorganization of Bancorp, the Committee is authorized, in its
discretion, to substitute for any unexercised Option, a new option for shares of
the resulting entity’s stock.     n.   Tax Compliance. Bancorp, in its sole
discretion, may take actions reasonably believed by it to be required to comply
with any local, state, or federal tax laws relating to the reporting or
withholding of taxes attributable to the grant or exercise of any Option or the
disposition of any shares of Common Stock issued upon exercise of an Option,
including, but not limited to (i) withholding from any Optionee exercising an
Option a number of shares of Common Stock having a Fair Market Value equal to
the amount required to be withheld by Bancorp under applicable tax laws, and
(ii) withholding from any form of compensation or other amount due an Optionee,
or holder, of shares of Common Stock issued upon exercise of an Option any
amount required to be withheld by Bancorp under applicable tax laws. Withholding
or reporting will be considered required for purposes of this subparagraph if
the Committee, in its sole discretion, so determines.     o.   Other Provisions.
Option agreements executed under this Plan may contain such other provisions as
the Committee will deem advisable.



7.   Restricted Stock Awards. The Committee will determine all terms and
conditions of a Restricted Stock Award (including, without limitation, to which
Directors a Restricted Stock Award will be granted, the number of shares of
Common Stock the Director may purchase pursuant thereto, and the restrictions to
which the shares of Common Stock so purchased will be subject), subject to the
following:



  a.   Restricted Stock Purchase Agreement. All purchases under a Restricted
Stock Award will be evidenced by a written agreement (the “Restricted Stock
Purchase Agreement”). The Restricted Stock Purchase Agreement will be in
substantially a form (which may differ among Grantees) that the Committee shall
from time to time approve, and will comply with and be subject to the terms and
conditions of the Plan. A Grantee can accept a Restricted Stock Award only by
signing and delivering to Bancorp the Restricted Stock Purchase Agreement, and
paying in full the Purchase Price, if any, within thirty (30) days after the
date that the Restricted Stock Purchase Agreement is delivered to the Grantee.
If the Grantee does not so accept the Restricted Stock Award, then the offer
represented by the Restricted Stock Award will terminate without the need for
further action by any party, unless the Committee determines otherwise.     b.  
Purchase Price. The Purchase Price for shares acquired by Grantee under a
Restricted Stock Award will be determined by the Committee, and may be less than
the Fair Market Value of the shares of Common Stock on the date the Restricted
Stock Award is granted. The Purchase Price, if any, shall be payable in

5



--------------------------------------------------------------------------------



 



      accordance with any procedures established by Bancorp and may be paid in
the form of either (i) United States dollars, or (ii) if approved by the Board,
other consideration including without limitation Common Stock, services, debt
instruments or other property.     c.   Terms of Restricted Stock Awards. Shares
of Common Stock acquired pursuant to a Restricted Stock Awards shall be subject
to all restrictions, if any, that the Committee may impose. These restrictions
may be based on completion of a specified number of years of service with
Bancorp and/or upon completion of performance goals that are set forth in the
Restricted Stock Purchase Agreement entered into by Grantee in connection with
the Restricted Stock Award. The Restricted Stock Purchase Agreement shall be in
such form and contain such other provisions (which may differ among Grantees) as
the Committee shall from time to time approve and shall comply with, and be
subject to the terms and conditions of, this Plan. Prior to the grant of a
Restricted Stock Award, the Committee shall: (i) determine the nature, length
and starting date of any period that the Grantee must maintain Continuous Status
as a Director before shares of Common Stock received pursuant to a Restricted
Stock Award shall vest; (ii) select from the factors to be used to measure
performance goals, if any; and (iii) determine the number of shares of Common
Stock that may be awarded to the Grantee.     d.   Termination During
Performance Period. Restricted Stock Awards that have not vested, as provided in
the Restricted Stock Purchase Agreement, shall cease to vest immediately if a
Grantee ceases to maintain Continuous Status as a Director for any reason,
unless the Committee determines otherwise, and Bancorp shall have the right, at
the discretion of the Committee, to repurchase all or a portion of the shares of
Common Stock that have not yet vested and that were acquired by Grantee pursuant
to a Restricted Stock Award. The purchase price required to be paid by Bancorp
for each share of Common Stock upon exercise of its rights under this
subparagraph 7.d of the Plan shall be the original per share Purchase Price paid
by the Grantee for such shares.     e.   Conditions Upon Issuance of Shares.
Shares of Common Stock will not be issued pursuant to a Restricted Stock Award
granted under this Plan, unless the issuance and delivery of such shares
pursuant thereto will comply with all applicable provisions of law, including,
without limitation, applicable federal and state securities laws. As a condition
to the issuance of shares of Common Stock pursuant to a Restricted Stock Award,
Bancorp may require the Grantee to represent and warrant prior to issuance that
the shares of Common Stock are being purchased only for investment and without
any present intention to sell or distribute such Common Stock if, in the opinion
of counsel for Bancorp, such a representation is required by any of the
aforementioned relevant provisions of law.     f.   Tax Compliance. Bancorp, in
its sole discretion, may take actions reasonably believed by it to be required
to comply with any local, state, or federal tax laws relating to the reporting
or withholding of taxes attributable to the granting of a Restricted Stock
Award, including, but not limited to withholding from any form of compensation
or other amount due a Grantee any amount required to be withheld by Bancorp
under applicable tax laws. Withholding or reporting will be considered required
for purposes of this subparagraph if the Committee, in its sole discretion, so
determines.     g.   Other Provisions. Restricted Stock Purchase Agreements
executed under this Plan may contain such other provisions as the Committee
shall deem advisable.



8.   Term of the Plan. This Plan will become effective, and Options and
Restricted Stock Awards may be granted, upon adoption of the Plan by the Board,
subject to shareholder approval. Unless sooner terminated as provided in
subparagraph 8.a of this Plan, this Plan will terminate on the tenth (10th)
anniversary of the original effective date of the Plan. Options and Restricted
Stock Awards may be granted at any time after the effective date and prior to
the date of termination of this Plan.



  a.   Amendment or Early Termination of the Plan. The Board may terminate this
Plan at any time. The Board may amend this Plan at any time and from time to
time in such respects as the Board may deem advisable, except that, without
approval of the shareholders, no revision or amendment will increase the number
of shares of Common Stock subject to this Plan other than in connection with an
adjustment under subparagraph 6.j of this Plan.     b.   Effect of Amendment or
Termination. No amendment or termination of this Plan will affect Options or
Restricted Stock Awards granted prior to such amendment or termination, and all
such Options and

6



--------------------------------------------------------------------------------



 



      Restricted Stock Awards shall remain in full force and effect
notwithstanding such amendment or termination.



9.   Shareholder Approval. Adoption of this Plan shall be subject to
ratification by affirmative vote of shareholders owning at least a majority of
the outstanding Common Stock at a duly convened meeting.

*************

7



--------------------------------------------------------------------------------



 



CERTIFICATE OF ADOPTION

     I certify that the foregoing Amended and Restated Director Stock Plan was
originally approved by the Board of Directors of Intermountain Community Bancorp
(f/n/a Panhandle Bancorp) on January 14, 1999, and amended by the Board of
Intermountain Community Bancorp on February 24, 2005.

         

  /s/ Terry L. Merwin    

       

  Terry L. Merwin, Secretary    

     I further certify that the foregoing Amended and Restated Director Stock
Plan was originally approved by the shareholders of Intermountain Community
Bancorp (f/n/a Panhandle Bancorp) on August 18, 1999, and that the amendments
thereto were approved by the shareholders of Intermountain Community Bancorp on
April 30, 2005.

         

  /s/ Terry L. Merwin    

       

  Terry L. Merwin, Secretary    

8